Title: 19. Saturday.
From: Adams, John
To: 


       The two Privateers, which were in Sight Yesterday, are so still with two others.
       Our Captain at length laid too, hoisted his Colours and fired a Gun as a Challenge. One of them hoisted English Colours and fired a Gun, which I suppose was accepting the Challenge. Our Captain gave her two Broad Sides, for the Sake of exercising his Men, and some of his Balls went beyond her, some before and some behind her. I cannot say that any one hit, but there were two which went so well that it is possible they might. It is certain they were frightened, for upon our wearing to give her chase all 4 of them were about in an Instant and run.—But at Evening there were several others in Sight.
      